Exhibit 10.2

ASCENT SOLAR TECHNOLOGIES, INC.

SECOND AMENDED AND RESTATED 2008 RESTRICTED STOCK PLAN

(Adopted on June 16, 2010)

1. Purposes of the Plan. The purposes of this Second Amended and Restated 2008
Restricted Stock Plan are to attract and retain the best available personnel for
positions of substantial responsibility, to provide additional incentives to
Eligible Employees, Consultants and Directors, and to promote the success of the
Company’s business.

2. Definitions. As used herein, the following definitions shall apply:

a. “Applicable Law” means the legal requirements relating to the administration
of the Plan under applicable federal, state, local and foreign corporate, tax
and securities laws, and the rules and requirements of any stock exchange or
quotation system on which the Common Stock is listed or quoted.

b. “Award” means an award of Restricted Stock or Restricted Stock Units to a
Grantee pursuant to Section 5 of the Plan.

c. “Award Agreement” means the agreement, notice and/or terms or conditions by
which an Award is evidenced, documented in such form (including by electronic
communication) as may be approved by the Committee.

d. “Board” means the Board of Directors of the Company.

e. “Change in Control” means the happening of any of the following:

 

  (i) any one person, or more than one person acting as a group, acquires
ownership of stock of the Company that, together with stock held by such person
or group, possesses more than 50 percent of the total fair market value or total
voting power of the stock of the Company; provided, however, that if any one
person, or more than one person acting as a group, is considered to own more
than 50 percent of the total fair market value or total voting power of the
stock of the Company, the acquisition of additional stock by the same person or
persons will not be considered a Change in Control. Notwithstanding the
foregoing, an increase in the percentage of stock of the Company owned by any
one person, or persons acting as a group, as a result of a transaction in which
the Company acquires its stock in exchange for property will be treated as an
acquisition of stock of the Company for purposes of this subsection (i);

 

  (ii) during any period of 12 consecutive months, individuals who at the
beginning of such period constituted the Board (together with any new or
replacement directors whose election by the Board, or whose nomination for
election by the Company’s shareholders, was approved by a vote of at least a
majority of the directors then still in office who were either directors at the
beginning of such period or whose election or nomination for election was
previously so approved) cease for any reason to constitute a majority of the
directors then in office; or

 

  (iii)

any one person, or more than one person acting as a group, acquires (or has
acquired during the 12-month period ending on the date of the most recent
acquisition by the person or persons) assets from the Company, outside of the
ordinary course of business, that have a gross fair market value equal to or
more than 50 percent of the total gross fair market value of all of the assets
of the Company immediately prior to such acquisition or acquisitions. For
purposes of this subsection (iii), “gross fair market value” means the value of
the assets of the Company, or the value of the assets being disposed of,
determined without regard to any liabilities associated



--------------------------------------------------------------------------------

 

with such assets. Notwithstanding anything to the contrary in this Agreement,
the following shall not be treated as a Change in Control under this
subsection (iii): (A) a transfer of assets from the Company to a shareholder of
the Company (determined immediately before the asset transfer); (B) a transfer
of assets from the Company to an entity, 50 percent or more of the total value
or voting power of which is owned, directly or indirectly, by the Company; (C) a
transfer of assets from the Company to a person, or more than one person acting
as a group, that owns, directly or indirectly, 50 percent or more of the total
value or voting power of all the outstanding stock of the Company; or (D) a
transfer of assets from the Company to an entity, at least 50 percent of the
total value or voting power of which is owned, directly or indirectly, by a
person described in (iii)(C) above.

f. “Code” means the Internal Revenue Code of 1986, as amended.

g. “Committee” means a committee of Directors appointed by the Board in
accordance with Section 4 of the Plan.

h. “Common Stock” means the common stock, $0.0001 par value, of the Company.

i. “Company” means Ascent Solar Technologies, Inc., a Delaware corporation.

j. “Consultant” means any person, including an advisor, engaged by the Company
or a Parent or Subsidiary to render services to such entity

k. “Date of Grant” means the date on which the Committee makes the determination
granting the Award, or such other later date as is determined by the Committee.

l. “Date of Termination” means the date on which a Grantee’s employment or
service as a Director, whichever is applicable, terminates.

m. “Director” means a member of the Board.

n. “Eligible Employee” means any person who is employed by the Company or any
Parent or Subsidiary of the Company.

o. “Exchange Act” means the Securities Exchange Act of 1934, as amended.

p. “Fair Market Value” means, as of any date, the value of Common Stock
determined as follows:

 

  (i) If the Common Stock is listed on any established stock exchange or a
national market system, including without limitation the Nasdaq Global Market or
The Nasdaq Capital Market, its Fair Market Value shall be the closing sales
price for such stock (or the closing bid, if no sales were reported) as quoted
on such exchange or system for the day of determination, as reported in The Wall
Street Journal or such other source as the Administrator deems reliable;

 

  (ii) If the Common Stock is regularly quoted by a recognized securities dealer
but selling prices are not reported, the Fair Market Value of a Share of Common
Stock shall be the mean between the high bid and low asked prices for the Common
Stock on the day of determination, as reported in The Wall Street Journal or
such other source as the Administrator deems reliable; or

 

  (iii) In the absence of an established market for the Common Stock, the Fair
Market Value shall be determined in good faith by the Committee.

q. “Grantee” means an individual to whom an Award has been granted.

r. “Officer” means a person who is an officer of the Company within the meaning
of Section 16 of the Exchange Act and the rules and regulations promulgated
thereunder.



--------------------------------------------------------------------------------

s. “Parent” means a corporation, whether now or hereafter existing, in an
unbroken chain of corporations ending with the Company if each of the
corporations other than the Company holds at least 50 percent of the voting
shares of one of the other corporations in such chain.

t. “Plan” means this Second Amended and Restated 2008 Ascent Solar
Technologies, Inc. Restricted Stock Plan, as it may be amended from time to
time.

u. “Restricted Stock” means Common Stock awarded under this Plan.

v. “Restricted Stock Unit” means a bookkeeping entry representing an amount
equivalent to the fair market value of one share of Common Stock, payable in
cash or shares of Common Stock. Restricted Stock Units represent an unfunded and
unsecured obligation of the Company, except as otherwise provided for by the
Committee.

w. “Rule 16b-3” means Rule 16b-3 of the Exchange Act or any successor to
Rule 16b-3, as in effect when discretion is being exercised with respect to the
Plan.

x. “Section 16(b)” means Section 16(b) of the Exchange Act.

y. “Share” means a share of the Common Stock awarded under the Plan as (i) part
of a Restricted Stock grant or (ii) a component of a Restricted Stock Unit, as
adjusted in accordance with Section 7 of the Plan.

z. “Subsidiary” means a corporation, domestic or foreign, of which not less than
50 percent of the voting shares are held by the Company or a Subsidiary, whether
or not such corporation now exists or is hereafter organized or acquired by the
Company or a Subsidiary.

3. Shares Subject to the Plan. Subject to the provisions of Section 7 of the
Plan and except as otherwise provided in this Section 3, the maximum aggregate
number of Shares that may be subject to Awards is one million five hundred fifty
thousand (1,550,000) Shares. The Shares may be authorized, but unissued, or
reacquired Common Stock. If an Award expires without having been vested in full
the remaining Shares that were subject to the Award shall become available for
future Awards under the Plan (unless the Plan has terminated). The Board may
from time to time determine the appropriate methodology for calculating the
number of Shares issued pursuant to the Plan. No more than 200,000 Shares may be
granted pursuant to Awards to an individual Grantee in any calendar year.

4. Administration of the Plan.

a. Multiple Administrative Bodies. The Plan may be administered by different
Committees with respect to different groups of Grantees.

 

  (i) Section 162(m). To the extent that the Committee determines it to be
desirable to qualify Awards granted hereunder as “performance-based
compensation” within the meaning of Section 162(m) of the Code, the Plan shall
be administered by a Committee of two or more “outside directors” within the
meaning of Section 162(m) of the Code.

 

  (ii) Rule 16b-3. To the extent desirable to qualify transactions hereunder as
exempt under Rule 16b-3, the transactions contemplated hereunder shall be
structured to satisfy the requirements for exemption under Rule 16b-3.

 

  (iii). Other Administration. Other than as provided above, the Plan shall be
administered by (A) the Board or (B) a Committee, which committee shall be
constituted to satisfy Applicable Laws.

 

  (iv) Binding Effect. The Committee’s decisions, determinations and
interpretations shall be final and binding on all Grantees and any other holders
of Awards.



--------------------------------------------------------------------------------

b. Subject to the provisions of the Plan, the Committee shall have the
authority, in its sole and absolute discretion:

 

  (i) to determine the Fair Market Value of the Common Stock, in accordance with
Section 2(p) of the Plan;

 

  (ii) to select the Eligible Employees, Consultants and Directors to whom
Awards will be granted under the Plan;

 

  (iii) to determine whether, when, to what extent and in what amounts Awards
are granted under the Plan;

 

  (iv) to determine the number of Shares to be covered by each Award granted
under the Plan;

 

  (v) to determine the forms of Award Agreements, which need not be the same for
each grant or for each Grantee, for use under the Plan;

 

  (vi) to determine the terms and conditions, not inconsistent with the terms of
the Plan, of any Award granted under the Plan. Such terms and conditions, which
need not be the same for each grant or for each Grantee, include, but are not
limited to, any waiver of forfeiture restrictions, and any restriction or
limitation regarding any Award or the Shares relating thereto, based in each
case on such factors as the Committee shall determine;

 

  (vii) to construe and interpret the terms of the Plan and Awards;

 

  (viii) to prescribe, amend and rescind rules and regulations relating to the
Plan, including, without limiting the generality of the foregoing, rules and
regulations relating to the operation and administration of the Plan to
accommodate the specific requirements of local and foreign laws and procedures;

 

  (ix) to modify or amend each Award (subject to Section 9 of the Plan);

 

  (x) to authorize any person to execute on behalf of the Company any instrument
required to effect the grant of an Award previously granted by the Committee;

 

  (xi) to determine the terms and restrictions applicable to Awards;

 

  (xii) to provide any notice or other communication required or permitted by
the Plan in either written or electronic form; and

 

  (xiii) to make all other determinations deemed necessary or advisable for
administering the Plan.

5. Eligibility and General Conditions of Awards.

a. Eligibility. Awards may be granted to Eligible Employees, Consultants and
Directors. If otherwise eligible, an Eligible Employee, Consultant or Director
who has been granted an Award may be granted additional Awards.

b. Committee Action. The Committee acting in its sole and absolute discretion
shall have the right to grant Awards to Eligible Employees, Consultants and
Directors under the Plan from time to time. Subject to the terms of the Plan,
the Committee may grant Awards to any Eligible Employee, Consultant or Director,
in such amount and upon such terms and conditions as shall be determined by the
Committee in its sole and absolute discretion. Each Award shall be evidenced by
an Award Agreement, and to the extent not set forth in the Plan, the terms and
conditions of each Award, which need not be the same for each grant or for each
Grantee, shall be set forth in an Award Agreement. Each Award Agreement shall
set forth the conditions, if any, under which the Grantee’s interest in the
Shares will be forfeited.



--------------------------------------------------------------------------------

c. Forfeiture Conditions. The Committee may make each grant of an Award (if,
when and to the extent that the grant becomes effective) subject to one, or more
than one, objective employment, performance or other forfeiture condition which
the Committee acting in its sole and absolute discretion deems appropriate under
the circumstances for Eligible Employees, Consultants or Directors generally or
for a Grantee in particular, and the related Award Agreement shall set forth
each such condition and the deadline for satisfying each such forfeiture
condition. A Grantee’s nonforfeitable and vested interest in the Award shall
depend on the extent to which each such condition is timely satisfied. Unless
otherwise provided in the Award Agreement, the Award shall vest in a series of
three (3) successive equal annual installments over the three (3)-year period
measured from the Date of Grant.

(i) With respect to Awards of Restricted Stock, a share certificate shall be
issued (subject to the conditions, if any, described in this Section 5) to, or
for the benefit of, the Grantee with respect to the number of Shares for which a
grant has become effective as soon as practicable after the Date of Grant.

(ii) With respect to Awards of Restricted Stock Units, as soon as
administratively possible after the date of vesting, but in no event later than
two and a half months after the end of the calendar year in which the vesting
occurs, the Committee will cause to be issued to the Grantee, a share
certificate to, or for the benefit of, the Grantee with respect to the number of
vested Shares. Alternatively, at the discretion of the Committee, vested
Restricted Stock Units may be paid to the Grantee in cash.

d. Code Section 162(m) Provisions.

 

  (i) Notwithstanding any other provision of the Plan, if the Compensation
Committee of the Board (the “Compensation Committee”) determines at the time an
Award is granted to an Eligible Employee, Consultant or Director that such
Eligible Employee, Consultant or Director is, or may be as of the end of the tax
year for which the Company would claim a tax deduction in connection with such
Award, a “covered employee” within the meaning of Section 162(m)(3) of the Code,
and to the extent the Compensation Committee considers it desirable for
compensation delivered pursuant to such Award to be eligible to qualify for an
exemption from the limit on tax deductibility of compensation under
Section 162(m) of the Code, then the Compensation Committee may provide that
this Section 5(d) is applicable to such Award under such terms as the
Compensation Committee shall determine.

 

  (ii)

If an Award is subject to this Section 5(d), then the lapsing of restrictions
thereon and the distribution of Shares or cash pursuant thereto, as applicable,
shall be subject to satisfaction of one, or more than one, objective performance
targets. The Compensation Committee shall determine the performance targets that
will be applied with respect to each Award subject to this Section 5(d) at the
time of grant, but in no event later than 90 days after the commencement of the
period of service to which the performance target(s) relate. The performance
criteria applicable to Awards subject to this Section 5(d) will be one or more
of the following criteria: (A) stock price; (B) market share; (C) sales;
(D) earnings per share, core earnings per share or variations thereof;
(E) return on equity; (F) costs; (G) revenue; (H) cash to cash cycle; (I) days
payables outstanding; (J) days of supply; (K) days sales outstanding; (L) cash
flow; (M) operating income; (N) profit after tax; (O) profit before tax;
(P) return on assets; (Q) return on sales; (R) inventory turns; (S) invested
capital; (T) net operating profit after tax; (U) return on invested capital;
(V) total shareholder return; (W) earnings; (X) return on equity or average
shareowners’ equity; (Y) total shareowner return; (Z) return on capital; (AA)
return on investment; (BB) income or net income; (CC) operating income or net
operating income; (DD) operating profit or net operating profit; (EE) operating
margin; (FF) return on operating revenue; (GG) contract awards or backlog; (HH)
overhead or other expense reduction; (II) growth in shareowner value relative to
the moving average of the S&P 500 Index or a peer group



--------------------------------------------------------------------------------

 

index; (JJ) credit rating; (KK) strategic plan development and implementation;
(LL) net cash provided by operating activities; (MM) gross margin; (NN) economic
value added; (OO) customer satisfaction; (PP) financial return ratios; (QQ)
market performance; (RR) production capacity; (SS) production volume; (TT)
achievement of photovoltaic conversion efficiency; (UU) production yields;
(VV) EBITDA; (WW) EBIT; (XX) market capitalization; (YY) liquidity; (ZZ)
strategic partnerships; (AAA) production agreements and relationships; and (BBB)
product certifications.

 

  (iii) Notwithstanding any contrary provision of the Plan, the Compensation
Committee may not increase the number of Shares granted pursuant to any Award
subject to this Section 5(d), nor may it waive the achievement of any
performance target established pursuant to this Section 5(d).

 

  (iv) Prior to the payment of any Award subject to this Section 5(d), the
Compensation Committee shall certify in writing that the performance target(s)
applicable to such Award was met.

 

  (v) The Compensation Committee shall have the power to impose such other
restrictions on Awards subject to this Section 5(d) as it may deem necessary or
appropriate to ensure that such Awards satisfy all requirements for
“performance-based compensation” within the meaning of Code section 162(m)(4)(C)
of the Code, the regulations promulgated thereunder, and any successors thereto.

e. Dividends and Voting Rights.

 

  (ii) Restricted Stock. Unless otherwise provided in the Award Agreement, the
Grantee shall have the right to receive any cash dividends which are paid with
respect to any of his or her Shares after the Date of Grant and before the first
day that the Grantee’s interest in such Shares is forfeited or becomes
nonforfeitable and vested. If an Award Agreement provides that a Grantee has no
right to receive a cash dividend when paid, such Award Agreement may set forth
the conditions, if any, under which the Grantee will be eligible to receive one,
or more than one, payment in the future to compensate the Grantee for the fact
that he or she had no right to receive any cash dividends on his or her Shares
when such dividends were paid. If an Award Agreement calls for any such payments
to be made, the Company shall make such payments from the Company’s general
assets, and the Grantee shall be no more than a general and unsecured creditor
of the Company with respect to such payments. If a stock dividend is declared on
such a Share after the grant is effective but before the Grantee’s interest in
such Share has been forfeited or has become nonforfeitable and vested, such
stock dividend shall be treated as part of the grant of the Shares, and a
Grantee’s interest in such stock dividend shall be forfeited or shall become
nonforfeitable and vested at the same time as the Share with respect to which
the stock dividend was paid is forfeited or becomes nonforfeitable and vested.
If a dividend is paid other than in cash or stock, the disposition of such
dividend shall be made in accordance with such rules as the Committee shall
adopt with respect to each such dividend. Unless otherwise provided in the Award
Agreement, the Grantee shall have the right to vote the Shares related to his or
her Award of after the Date of Grant of such Shares but before his or her
interest in such Shares has been forfeited or has become nonforfeitable and
vested.

 

  (ii) Restricted Stock Units. No dividend or voting rights shall attach to
Shares associated with Awards of Restricted Stock Units unless and until such
Shares become nonforfeitable and vested.

f. Satisfaction of Forfeiture Conditions. A Share shall cease to be restricted
at such time as a Grantee’s interest in such Share becomes nonforfeitable and
vested in accordance with the terms of the Plan and the Award Agreement, and the
certificate representing such share shall be reissued as soon as practicable
thereafter and shall be transferred to the Grantee.



--------------------------------------------------------------------------------

g. Termination of Employment or Service as a Director. In the event that a
Grantee’s employment or service as a Director terminates for any reason, then,
unless otherwise provided by the Award Agreement, and subject to Section 7 of
the Plan:

 

  i. With respect to the portion of an Award that is forfeitable immediately
before the Date of Termination, the Shares shall thereupon automatically be
forfeited; and

 

  ii. With respect to the portion of an Award that is nonforfeitable and vested
immediately before the Date of Termination, the Shares shall promptly be settled
by delivery to the Grantee (or the Grantee’s beneficiary, in the event of the
death of the Grantee) of a number of unrestricted Shares equal to the aggregate
number of the Grantee’s nonforfeitable and vested Shares.

h. Nontransferability of Awards. Until such time as it becomes nonforfeitable
and vested in accordance with the terms of the Plan and the Award Agreement, no
Award, no right under any Award, and no Shares may be assigned, alienated,
pledged, attached, sold or otherwise transferred or encumbered by a Grantee
otherwise than by will or by the laws of descent and distribution or to the
Company, and any such purported assignment, alienation, pledge, attachment,
sale, transfer or encumbrance shall be void and unenforceable against the
Company or any Subsidiary; provided, that the designation of a beneficiary shall
not constitute an assignment, alienation, pledge, attachment, sale, transfer or
encumbrance.

i. Escrow of Shares. Any certificates representing the Shares issued under the
Plan shall be issued in the Grantee’s name, but, if the applicable Award
Agreement so provides, the Shares will be held by a custodian designated by the
Committee (the “Custodian”). Each applicable Award Agreement providing for the
transfer of Shares to the Custodian shall appoint the Custodian as
attorney-in-fact for the Grantee for the term specified in the applicable Award
Agreement, with full power and authority in the Grantee’s name, place and stead
to transfer, assign and convey to the Company any Shares held by the Custodian
for such Grantee, if the Grantee forfeits the Shares under the terms of the
applicable Award Agreement. During the period that the Custodian holds the
shares subject to this Section 5(i), the Grantee will be entitled to all rights,
except as otherwise provided in the Plan or the applicable Award Agreement,
applicable to Shares not so held.

j. Other Restrictions. The Committee shall impose such other restrictions on any
Award as it may deem advisable including, without limitation, restrictions under
Applicable Law. The Committee may also require that Grantees make cash payments
at the time of grant or upon lapsing of restrictions. An Award shall not be
granted and Shares shall not be issued pursuant to an Award unless the grant of
such Award and the issuance and delivery of such Shares shall comply with all
relevant provisions of Applicable Law, and shall be further subject to the
approval of counsel for the Company with respect to such compliance. Any
certificate issued to evidence Shares may bear such legends and statements, and
shall be subject to such transfer restrictions, as the Committee deems advisable
to assure compliance with Applicable Law and the requirements of this
Section 5(j). As a condition to the issuance of Shares under this Plan, the
Committee may require the Grantee to represent and warrant that the Shares will
be held for investment and not with a view of resale or distribution to the
public. No Shares may be issued under this Plan until the Company has obtained
the consent or approval of every regulatory body, federal or state, having
jurisdiction over such matters as the Board deems advisable. Each person who
acquires the right to ownership of Shares by bequest or inheritance may be
required by the Committee to furnish reasonable evidence of such right of
ownership. In addition, the Board may require such consents and releases of
taxing authorities as the Board deems advisable. Additionally, as a condition to
the issuance of shares under this Plan, the Grantee shall be required to become
a party to the then-current version of any shareholder agreement that is in
effect among the holders of a majority of the Company’s equity securities.

k. Certificate Legend. In addition to any legends placed on certificates
pursuant to Section 5(j) above, each certificate representing Shares shall bear
the following legend:

The sale or other transfer of the Shares of stock represented by this
certificate, whether voluntary, involuntary, or by operation of law, is subject
to certain restrictions on transfer as set forth in the Ascent Solar
Technologies, Inc. Restricted Stock Plan, as amended, and in a Restricted Stock
Agreement dated                 . A copy of the Plan and the Restricted Stock
Agreement may be obtained from the Chief Financial Officer of Ascent Solar
Technologies, Inc.



--------------------------------------------------------------------------------

l. Removal of Restrictions. Shares shall become freely transferable by the
Grantee after they become nonforfeitable and vested. Once the Shares are
released from the forfeiture restrictions, the Grantee shall be entitled to have
the legend required by Section 5(k) above removed from the Grantee’s Share
certificate.

6. Tax Withholding. Upon each vesting event, the Grantee must satisfy the
federal, state, local or foreign income and social insurance withholding taxes
imposed by reason of the vesting of the Shares. Upon grant of an Award, the
Grantee shall make an election with respect to the method of satisfaction of
such tax withholding obligation in accordance with procedures established by the
Administrator. In the case where the Grantee is an Eligible Employee, unless the
Grantee delivers to the Company or its designee within five (5) days after the
occurrence of the vesting event specified in Section 2 or Section 3 above a
certified check payable in the amount of all tax withholding obligations imposed
on the Grantee and the Company by reason of the vesting of the Shares, the
Grantee’s actual number of vested Shares shall be reduced by the smallest number
of whole Shares which, when multiplied by the Fair Market Value of the Common
Stock on the vesting date, is sufficient to satisfy the amount of such tax
withholding obligations.

7. Adjustments Upon Changes in Capitalization or Change of Control.

a. Changes in Capitalization. Subject to any required action by the shareholders
of the Company, the number of Shares, and the number of Shares which have been
authorized for issuance under the Plan but as to which no Awards have yet been
granted or which have been returned to the Plan upon cancellation or expiration
of an Award shall be proportionately adjusted for any increase or decrease in
the number of issued shares of Common Stock resulting from a stock split,
reverse stock split, stock dividend, combination or reclassification of the
Common Stock, or any other increase or decrease in the number of issued shares
of Common Stock effected without receipt of consideration by the Company;
provided, however, that conversion of any convertible securities of the Company
shall not be deemed to have been “effected without receipt of consideration.”
Such adjustment shall be made by the Board, whose determination in that respect
shall be final, binding and conclusive. Except as expressly provided herein, no
issuance by the Company of shares of stock of any class, or securities
convertible into shares of stock of any class, shall affect, and no adjustment
by reason thereof shall be made with respect to, the number or price of Shares.

b. Change in Control. Unless otherwise provided in the Award Agreement, in the
event of a Change in Control, then, as to each Grantee, 50 percent of any Shares
that have not yet been forfeited and that are not yet nonforfeitable and vested
at the time such Change in Control is determined to have occurred shall become
nonforfeitable and vested immediately before such Change in Control is
determined to have occurred. Notwithstanding the foregoing and anything else in
this Plan, and unless otherwise provided in the Award Agreement, if the
employment of a Grantee is terminated by the Company or its successor in
connection with a Change in Control (as determined in the sole and absolute
discretion of the Committee), then all of such Grantee’s Shares that have not
yet been forfeited and are not yet nonforfeitable and vested at termination of
employment shall become nonforfeitable and vested upon termination of
employment.

c. Dissolution or Liquidation. Unless otherwise provided in the Award Agreement,
in the event of the dissolution or liquidation of the Company, then immediately
before such dissolution or liquidation, any Shares that are not yet
nonforfeitable and vested shall become nonforfeitable and vested.

8. Term of Plan. The Plan shall become effective upon its approval by the
shareholders of the Company within 12 months after the earlier of the date of
its adoption by the Board or the date of its approval by the shareholders. Such
shareholder approval shall be obtained in the manner and to the degree required
under applicable federal and state law. The Plan shall continue in effect until
the tenth anniversary of adoption of the Plan by the Board, unless terminated
earlier under Section 9 of the Plan.



--------------------------------------------------------------------------------

9. Amendment and Termination of the Plan.

a. Amendment and Termination. The Board may at any time amend, alter, suspend or
terminate the Plan.

b. Shareholder Approval. The Company shall obtain shareholder approval of any
Plan amendment to the extent necessary and desirable to comply with Applicable
Law. Such shareholder approval, if required, shall be obtained in such a manner
and to such a degree as is required by the Applicable Law.

c. Effect of Amendment or Termination. No amendment, alteration, suspension or
termination of the Plan shall impair the rights of any Grantee, unless mutually
agreed otherwise between the Grantee and the Committee, which agreement must be
in writing and signed by the Grantee and the Company.

10. Liability of Company.

a. Inability to Obtain Authority. The inability of the Company to obtain
authority from any regulatory body having jurisdiction, which authority is
deemed by the Company’s counsel to be necessary to the lawful issuance and sale
of any Shares hereunder, shall relieve the Company of any liability in respect
of the failure to issue or sell such Shares as to which such requisite authority
shall not have been obtained.

b. Grants Exceeding Allotted Shares. If the Shares covered by an Award exceeds,
as of the date of grant, the number of Shares that may be issued under the Plan
without additional shareholder approval, such Award shall be void with respect
to such excess Shares, unless shareholder approval of an amendment sufficiently
increasing the number of Shares subject to the Plan is timely obtained in
accordance with Section 9 of the Plan.

11. Reservation of Shares. The Company, during the term of the Plan, will at all
times reserve and keep available such number of Shares as shall be sufficient to
satisfy the requirements of the Plan.

12. Rights of Grantees. Neither the Plan nor any Award shall confer upon an
Grantee any right with respect to continuing the Grantee’s employment or service
as a Consultant or Director, nor shall they interfere in any way with the
Grantee’s right or the Company’s right to terminate such employment or service
as a Consultant or Director at any time, with or without cause.

13. Construction. The Plan shall be construed under the laws of the State of
Delaware, to the extent not preempted by federal law, without reference to the
principles of conflict of laws.



--------------------------------------------------------------------------------

EXHIBIT A

ASCENT SOLAR TECHNOLOGIES, INC.

SECOND AMENDED AND RESTATED 2008 RESTRICTED STOCK PLAN

RESTRICTED STOCK AWARD AGREEMENT

This RESTRICTED STOCK AWARD AGREEMENT (the “Agreement”) is made as of
[            ] (the “Date of Grant”) between ASCENT SOLAR TECHNOLOGIES, INC., a
Delaware corporation (the “Company”) and [            ] (the “Grantee”).

Background Information

A. The Board of Directors (the “Board”) and shareholders of the Company
previously adopted the Ascent Solar Technologies, Inc. Second Amended and
Restated 2008 Restricted Stock Plan (the “Plan”).

B. The Plan provides that the Committee shall have the discretion and right to
grant Awards to any Eligible Employees or Directors of the Company, subject to
the terms and conditions of the Plan and any additional terms provided by the
Committee. The Committee has made an Award grant to the Grantee as of the Date
of Grant pursuant to the terms of the Plan and this Agreement.

C. In cases where the Committee has determined that the vesting of the Award is
subject to certain performance targets set forth in Section 5(d) of the Plan,
the Compensation Committee of the Board (the “Compensation Committee”) has
determined that it is desirable for compensation delivered pursuant to such
Award to be eligible to qualify for an exemption from the limit on tax
deductibility of compensation under Section 162(m) of the Code, and the
Compensation Committee has determined that Section 5(d) of the Plan is
applicable to such Award.

C. The Grantee desires to accept the Award grant and agrees to be bound by the
terms and conditions of the Plan and this Agreement.

D. Unless otherwise defined herein, the terms defined in the Plan shall have the
same defined meanings in this Agreement.

Agreement

1. Restricted Stock. Subject to the terms and conditions provided in this
Agreement and the Plan, the Company hereby grants to the Grantee [            ]
(            ) shares of Common Stock (the “Shares”) as of the Date of Grant.
The extent to which the Shares become vested and nonforfeitable shall be
determined in accordance with the provisions of Sections 2 and 3 of this
Agreement.

2. Vesting. Except as may be otherwise provided in this Section 2 and in
Section 3 of this Agreement, the Grantee’s rights and interest in the Shares
shall become vested and nonforfeitable and shall cease being restricted as
follows:

CHECK ONE:

 

¨ Time-based vesting according to the following schedule:

 

Date

  

Percent Vested

        

 

¨ Performance-based vesting according to the following criteria:



--------------------------------------------------------------------------------

Except as may be otherwise provided in Section 3 of this Agreement, the extent
of the vesting of the Restricted Stock shall be based upon the satisfaction of
the performance goal specified in this Section 2 (the “Performance Goal”). The
Performance Goal shall be based upon [            ].

The portion of the Grantee’s rights and interest in the Restricted Stock, if
any, that become vested and non-forfeitable and ceases to be restricted shall be
determined in accordance with the following schedule: [            ].

The applicable portion of the Restricted Stock shall become vested and
non-forfeitable and shall cease being restricted upon written certification by
the Compensation Committee of the Company’s Board of Directors that the
corresponding Performance Goal has been satisfied, provided the Grantee’s
Continuous Status as an Employee or Consultant has not terminated more than
thirty (30) days prior to the date and time of the Compensation Committee’s
certification. Any determination as to whether or not and to what extent the
Performance Goal has been satisfied shall be made by the Compensation Committee
in its sole and absolute discretion and shall be final, binding and conclusive
on all persons, including, but not limited to, the Company and the Grantee. The
Grantee shall not be entitled to any claim or recourse if any action or inaction
by the Company, or any other circumstance or event, including any circumstance
or event outside the control of the Grantee, adversely affects the ability of
the Grantee to satisfy the Performance Goal or in any way prevents the
satisfaction of the Performance Goal.

3. Change in Control. [In the event of a Change in Control, any portion of the
Shares that is not yet vested and nonforfeitable on the date such Change in
Control occurs shall become vested and nonforfeitable in accordance with
Section 7(b) of the Plan.]

4. Restrictions on Transfer. Until such time as a Share becomes vested and
nonforfeitable pursuant to Section 2 or Section 3 of this Agreement, the Grantee
shall not have the right to make or permit to occur any transfer, pledge or
hypothecation of all or any portion of the Shares, whether outright or as
security, with or without consideration, voluntary or involuntary. Any transfer,
pledge or hypothecation not made in accordance with this Agreement shall be
deemed null and void.

5. Termination of Employment. Subject to Section 3 above, in the event that the
Grantee’s employment or service as a Director terminates for any reason, then:

(i) With respect to the portion of the Award that is unvested and forfeitable
immediately before the Date of Termination, the Shares shall thereupon
automatically be forfeited; and

(iii) With respect to the portion of the Award that is nonforfeitable and vested
immediately before the Date of Termination, the Shares shall promptly be settled
by delivery to the Grantee (or the Grantee’s beneficiary, in the event of the
death of the Grantee) of a number of unrestricted Shares equal to the aggregate
number of the Grantee’s nonforfeitable and vested Shares.

6. Shares Held by Custodian. The Grantee hereby authorizes and directs the
Company to deliver any share certificate issued by the Company to evidence the
Award to the Secretary of the Company or such other officer of the Company as
may be designated by the Committee (the “Share Custodian”) to be held by the
Share Custodian until the Shares becomes vested and nonforfeitable in accordance
with Section 2 or Section 3 of this Agreement. When a Share becomes vested, the
Share Custodian shall deliver to the Grantee (or his beneficiary in the event of
death) a certificate representing the vested and nonforfeitable Share. The
Grantee hereby irrevocably appoints the Share Custodian, and any successor
thereto, as the true and lawful attorney-in-fact of the Grantee with full power
and authority to execute any stock transfer power or other instrument necessary
to transfer the Shares to the Company, or to transfer a portion of the Shares to
the Grantee on an unrestricted basis upon vesting, pursuant to this Agreement,
in the name, place, and stead of the Grantee. The term of such appointment shall
commence on the Date of Grant and shall continue until all the Shares become
vested or are forfeited. During the period that the Share Custodian holds the
Shares subject to this Section 6, the Grantee shall be entitled to all rights
applicable to shares of common stock of the Company not so held, including the
right to vote and receive dividends, but provided, however, in the event the
number of Shares is increased or reduced in accordance with Section 7 of the
Plan, and in the event of any distribution of common stock or other securities
of the Company in respect of such shares of common stock, the Grantee agrees
that any certificate representing shares of such additional common stock or
other securities of the Company issued as a result of any of the foregoing shall
be delivered to the Share Custodian and shall be subject to all of the
provisions of this Agreement as if initially received hereunder.



--------------------------------------------------------------------------------

7. Tax Consequences.

(a) Upon the occurrence of a vesting event specified in Section 2 or Section 3
above, the Grantee must satisfy the federal, state, local or foreign income and
social insurance withholding taxes imposed by reason of the vesting of the
Restricted Stock. In the case of a Grantee who is an employee: (i) upon grant of
an Award, the Grantee shall make an election with respect to the method of
satisfaction of such tax withholding obligation in accordance with procedures
established by the Administrator; and (ii) unless the Grantee delivers to the
Company or its designee within five (5) days after the occurrence of the vesting
event specified in Section 2 or Section 3 above a certified check payable in the
amount of all tax withholding obligations imposed on the Grantee and the Company
by reason of the vesting of the Shares, the Grantee’s actual number of vested
Shares of shall be reduced by the smallest number of whole Shares which, when
multiplied by the Fair Market Value of the Common Stock on the vesting date, is
sufficient to satisfy the amount of such tax withholding obligations.

(b) The Grantee understands that the Grantee may elect to be taxed at the Date
of Grant rather than when the Shares become vested by filing with the Internal
Revenue Service an election under section 83(b) of the Internal Revenue Code of
1986, as amended (the “Code”), within thirty (30) days from the Date of Grant.
The Grantee acknowledges that it is the Grantee’s sole responsibility and not
the Company’s responsibility to timely file the Code section 83(b) election with
the Internal Revenue Service if the Grantee intends to make such an election.
Grantee agrees to provide written notification to the Company if the Grantee
files a Code section 83(b) election.

8. No Effect on Employment. Nothing in the Plan or this Agreement shall confer
upon the Grantee the right to continue in the employment of the Company or
effect any right which the Company may have to terminate the employment of the
Grantee regardless of the effect of such termination of employment on the rights
of the Grantee under the Plan or this Agreement.

9. Governing Laws. This Agreement shall be construed and enforced in accordance
with the laws of the State of Delaware.

10. Successors. This Agreement shall inure to the benefit of, and be binding
upon, the Company and the Grantee and their heirs, legal representatives,
successors and permitted assigns.

11. Severability. In the event that any one or more of the provisions or portion
thereof contained in this Agreement shall for any reason be held to be invalid,
illegal or unenforceable in any respect, the same shall not invalidate or
otherwise affect any other provisions of this Agreement, and this Agreement
shall be construed as if the invalid, illegal or unenforceable provision or
portion thereof had never been contained herein.

12. Entire Agreement. Subject to the terms and conditions of the Plan, which are
incorporated herein by reference, this Agreement expresses the entire
understanding and agreement of the parties hereto with respect to such terms,
restrictions and limitations.

13. Headings. Section headings used herein are for convenience of reference only
and shall not be considered in construing this Agreement.

14. Additional Acknowledgements. By their signatures below, the Grantee and the
Company agree that the Shares is granted under and governed by the terms and
conditions of the Plan and this Agreement. Grantee has had an opportunity to
request a copy of the Plan, has had an opportunity to obtain the advice of
counsel prior to executing this Agreement and fully understands all provisions
of the Plan and this Agreement. Grantee hereby agrees to accept as binding,
conclusive and final all decisions or interpretations of the Committee made in
accordance with the terms of the Plan and this Agreement upon any questions
relating to the Plan and this Agreement.



--------------------------------------------------------------------------------

15. Incorporation of Plan by Reference. The Award is granted in accordance with
the terms and conditions of the Plan, the terms of which are incorporated in
this Agreement by reference, and this Agreement shall in all respects be
interpreted in accordance with the Plan.

IN WITNESS WHEREOF, the Company and the Grantee have executed this Agreement as
of the Date of Grant set forth above.

 

ASCENT SOLAR TECHNOLOGIES, INC. By:  

 

Print Name:

 

 

GRANTEE

 



--------------------------------------------------------------------------------

EXHIBIT B

ASCENT SOLAR TECHNOLOGIES, INC.

SECOND AMENDED AND RESTATED 2008 RESTRICTED STOCK PLAN

RESTRICTED STOCK UNIT AWARD AGREEMENT

This RESTRICTED STOCK UNIT AWARD AGREEMENT (the “Agreement”) is made as of
[    ] (the “Date of Grant”) between ASCENT SOLAR TECHNOLOGIES, INC., a Delaware
corporation (the “Company”) and [    ] (the “Grantee”).

Background Information

A. The Board of Directors (the “Board”) and shareholders of the Company have
adopted the Ascent Solar Technologies, Inc. Second Amended and Restated 2008
Restricted Stock Plan (the “Plan”).

B. The Plan provides that the Committee shall have the discretion and right to
grant Restricted Stock Units to any Eligible Employees or Directors of the
Company, subject to the terms and conditions of the Plan and any additional
terms provided by the Committee. The Committee has made grant of Restricted
Stock Units to the Grantee as of the Date of Grant pursuant to the terms of the
Plan and this Agreement.

C. In cases where the Committee has determined that the vesting of the
Restricted Stock Units is subject to certain performance targets set forth in
Section 5(d) of the Plan, the Compensation Committee of the Board (the
“Compensation Committee”) has determined that it is desirable for compensation
delivered pursuant to such Restricted Stock Units to be eligible to qualify for
an exemption from the limit on tax deductibility of compensation under
Section 162(m) of the Code, and the Compensation Committee has determined that
Section 5(d) of the Plan is applicable to such Restricted Stock Units.

D. The Grantee desires to accept the Restricted Stock Units grant and agrees to
be bound by the terms and conditions of the Plan and this Agreement.

E. Unless otherwise defined herein, the terms defined in the Plan shall have the
same defined meanings in this Agreement.

Agreement

1. Restricted Stock Unit. Subject to the terms and conditions provided in this
Agreement and the Plan, the Company hereby grants to the Grantee [    ]
(            ) Restricted Stock Units covering shares of Common Stock as of the
Date of Grant. The extent to which the Restricted Stock Units become vested and
nonforfeitable shall be determined in accordance with the provisions of Sections
2 and 3 of this Agreement.

2. Vesting. Except as may be otherwise provided in this Section 2 and in
Section 3 of this Agreement, the Grantee’s rights and interest in the Restricted
Stock Units shall become vested and nonforfeitable as follows:

CHECK ONE:

¨ Time-based vesting according to the following schedule:

 

Date   Percent Vested



--------------------------------------------------------------------------------

¨ Performance-based vesting according to the following criteria:

Except as may be otherwise provided in Section 3 of this Agreement, the extent
of the vesting of the Restricted Stock Units shall be based upon the
satisfaction of the performance goal specified in this Section 2 (the
“Performance Goal”). The Performance Goal shall be based upon [            ].

The portion of the Grantee’s rights and interest in the Restricted Stock Units,
if any, that become vested and non-forfeitable shall be determined in accordance
with the following schedule: [            ].

The applicable Restricted Stock Units shall become vested and non-forfeitable
upon written certification by the Compensation Committee of the Company’s Board
of Directors that the corresponding Performance Goal has been satisfied,
provided the Grantee’s Continuous Status as an Employee or Consultant has not
terminated more than thirty (30) days prior to the date and time of the
Compensation Committee’s certification. Any determination as to whether or not
and to what extent the Performance Goal has been satisfied shall be made by the
Compensation Committee in its sole and absolute discretion and shall be final,
binding and conclusive on all persons, including, but not limited to, the
Company and the Grantee. The Grantee shall not be entitled to any claim or
recourse if any action or inaction by the Company, or any other circumstance or
event, including any circumstance or event outside the control of the Grantee,
adversely affects the ability of the Grantee to satisfy the Performance Goal or
in any way prevents the satisfaction of the Performance Goal.

3. Change in Control. [In the event of a Change in Control, any Restricted Stock
Units that are not yet vested and nonforfeitable on the date such Change in
Control occurs shall become vested and nonforfeitable in accordance with
Section 7(b) of the Plan.]

5. Restrictions on Transfer. The Grantee shall not have the right to make or
permit to occur any transfer, pledge or hypothecation of all or any portion of
the Restricted Stock Units, whether outright or as security, with or without
consideration, voluntary or involuntary. Any transfer, pledge or hypothecation
not made in accordance with this Agreement shall be deemed null and void.

5. Termination of Employment. Subject to Section 3 above, in the event that the
Grantee’s employment or service as a Director terminates for any reason, then
with respect to the Restricted Stock Units that are unvested and forfeitable
immediately before the Date of Termination, such unvested Restricted Stock Units
shall thereupon automatically be forfeited.

6. Settlement of Vested Restricted Stock Units. Subject to Section 7 below, as
soon as administratively feasible after the date of vesting of a Restricted
Stock Unit, but no later than 2 and 1/2 months after the last day of the
calendar year in which the vesting occurs, the Committee shall cause to be
delivered to the Grantee the equivalent number of shares of Common Stock or
cash, or a combination of both, as determined by the Committee in its sole
discretion.

7. Tax Consequences. Upon the occurrence of a vesting event specified in
Section 2 or Section 3 above, the Grantee must satisfy the federal, state, local
or foreign income and social insurance withholding taxes imposed by reason of
the vesting of the Restricted Stock Units. In the case of a Grantee who is an
employee: (i) upon grant of Restricted Stock Units, the Grantee shall make an
election with respect to the method of satisfaction of such tax withholding
obligation in accordance with procedures established by the Administrator; and
(ii) unless the Grantee delivers to the Company or its designee within five
(5) days after the occurrence of the vesting event specified in Section 2 or
Section 3 above a certified check payable in the amount of all tax withholding
obligations imposed on the Grantee and the Company by reason of the vesting of
the Restricted Stock Units, the Grantee’s actual number of shares of Common
Stock shall be reduced by the smallest number of whole shares of Common Stock
which, when multiplied by the Fair Market Value of the Common Stock on the
vesting date, is sufficient to satisfy the amount of such tax withholding
obligations.

8. No Effect on Employment. Nothing in the Plan or this Agreement shall confer
upon the Grantee the right to continue in the employment of the Company or
affect any right which the Company may have to terminate the employment of the
Grantee regardless of the effect of such termination of employment on the rights
of the Grantee under the Plan or this Agreement.



--------------------------------------------------------------------------------

9. Governing Laws. This Agreement shall be construed and enforced in accordance
with the laws of the State of Delaware.

10. Successors. This Agreement shall inure to the benefit of, and be binding
upon, the Company and the Grantee and their heirs, legal representatives,
successors and permitted assigns.

11. Severability. In the event that any one or more of the provisions or portion
thereof contained in this Agreement shall for any reason be held to be invalid,
illegal or unenforceable in any respect, the same shall not invalidate or
otherwise affect any other provisions of this Agreement, and this Agreement
shall be construed as if the invalid, illegal or unenforceable provision or
portion thereof had never been contained herein.

12. Entire Agreement. Subject to the terms and conditions of the Plan, which are
incorporated herein by reference, this Agreement expresses the entire
understanding and agreement of the parties hereto with respect to such terms,
restrictions and limitations.

13. Headings. Section headings used herein are for convenience of reference only
and shall not be considered in construing this Agreement.

14. Additional Acknowledgements. By their signatures below, the Grantee and the
Company agree that the Restricted Stock Units are granted under and governed by
the terms and conditions of the Plan and this Agreement. Grantee has had an
opportunity to request a copy of the Plan, has had an opportunity to obtain the
advice of counsel prior to executing this Agreement and fully understands all
provisions of the Plan and this Agreement. Grantee hereby agrees to accept as
binding, conclusive and final all decisions or interpretations of the Committee
made in accordance with the terms of the Plan and this Agreement upon any
questions relating to the Plan and this Agreement.

15. Incorporation of Plan by Reference. These Restricted Stock Units are granted
in accordance with the terms and conditions of the Plan, the terms of which are
incorporated in this Agreement by reference, and this Agreement shall in all
respects be interpreted in accordance with the Plan.

IN WITNESS WHEREOF, the Company and the Grantee have executed this Agreement as
of the Date of Grant set forth above.

 

ASCENT SOLAR TECHNOLOGIES, INC. By:  

 

Print Name:  

 

GRANTEE

 